 



Exhibit 10.1
THIS AGREEMENT is made on the            day of March 31, 2006
BETWEEN:

(1)   SUN NEW MEDIA INC., a corporation incorporated and existing under the laws
of the State of Minnesota, the United States of America, whose stocks are traded
on the OTC Bulletin Board in the United States of America (the Purchaser or
“SNM”); and

(2)   SUN MEDIA INVESTMENT HOLDINGS LIMITED, a company incorporated in the
British Virgin Islands, having its registered office at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands (the Vendor or
“SMIH”).

(Hereinafter, each a “Party” and collectively the “Parties”)
WHEREAS

(A)   The parties have entered into a sale and purchase agreement dated
December 6, 2005 (“Sale and Purchase Agreement”) for the acquisition of shares
in Sun Business Network Ltd.

(B)   Further thereto, the Parties are desirous of terminating the aforesaid
Sale and Purchase Agreement on the terms and on the terms and conditions
hereinafter contained.

NOW IT IS HEREBY AGREED as follows:

1.   TERMINATION OF THE SALE AND PURCHASE AGREEMENT       In consideration of
the mutual promises herein contained, the Vendor and the Purchaser agree and
declare that the Sale and Purchase Agreement shall as from the date hereof, be
terminated and shall cease to be in force and effect but without prejudice to
the validity of any acts done by either Party prior to such termination and
without prejudice to any rights, remedies, damages or other relief to which
either Party may be entitled to in respect of any antecedent breach of the
provisions of the Sale and Purchase Agreement.   2.   MUTUAL RELEASE AND
DISCHARGE       Subject as provided in this Agreement, each of the Parties to
the Sale and Purchase Agreement hereby releases and discharges the other from
the further observance and performance of the Sale and Purchase Agreement.   3.
  EXECUTION OF INSTRUMENTS       The Parties hereto shall execute and do and
procure all other persons, firms or companies, if necessary, to execute and do
all such further instruments, deeds, assurances, acts and things as may be
necessary or desirable so that full effect may be given to the provisions of
this Agreement.

 



--------------------------------------------------------------------------------



 



4.   GOVERNING LAW AND JURISDICTION       This Agreement shall be governed by,
and construed in accordance with, the laws of Hong Kong and the Parties hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of Hong Kong
and waive any objection to proceedings in any such court on the grounds of venue
or on the grounds that the proceedings have been brought in an inconvenient
forum. The submission by the Parties herein shall not affect the right of any
Party to take proceedings in any other jurisdiction nor shall the taking of
proceedings in any jurisdiction preclude any Party from taking proceedings in
any other jurisdiction

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
multiple originals as of the day and year first above written.

          /s/ Ricky Ang Gee Hing        
Signed by RICKY ANG GEE HING
)      
For and on behalf of
)      
SUN NEW MEDIA INC
)      
In the presence of:-
)      
 
)      
 
        /s/ John Zongyang Li        
Signed by JOHN ZONGYANG LI
)      
For and on behalf of
)      
SUN MEDIA INVESTMENT HOLDINGS LIMITED
)      
In the presence of:-
)      

 